Citation Nr: 0002800	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-47 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran had active service from July 1957 to July 1964 
and from October 1980 to February 1991.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).  In November 1998 the case was remanded for further 
evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected residuals of a left inguinal hernia 
repair are manifested by a barely visible nontender scar and 
no evidence of recurrence of the left inguinal hernia. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
left inguinal hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.114, Code 7338; § 
4.118, Codes 7803, 7804, 7805 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Factual Background

A July 1991 rating decision established service connection 
for residuals of a left inguinal hernia repair.  This action 
was based on service medical records reflecting that the 
veteran underwent a left inguinal hernia repair in March 
1987, and on the report of a April 1991 VA medical 
examination that described findings related to the hernia 
repairs.  A noncompensable evaluation was assigned.

A December 1993 VA medical examination report noted no hernia 
recurrence.

An August 1994 rating decision continued the noncompensable 
rating for residuals of a left inguinal hernia repair.  He 
appealed that decision.

During the veteran's personal hearing in February 1995 he 
testified about the initial onset of his hernia, and the 
operation to repair it.  He testified at length regarding his 
feeling that an incontinence problem was due to the 
herniorrhaphy.  He related that private physicians had 
presented him with options to correct the problem.  He quoted 
the October 1987 letter from Dr. Weber at length.  

The case was remanded in November 1998 for a VA examination, 
to include an opinion regarding the extent of the surgical 
scar and whether the veteran's hernia recurred, protruded or 
was reducible. 

An April 1998 treatment note from Carol LaCroix, M.D., 
includes a diagnosis of chronic numbness and swelling in the 
left inguinal area related to injury of a nerve with 
herniorrhaphy.  However, the note itself states that the 
veteran's inguinal area was not examined.  The presence of an 
umbilical hernia was noted.  In September 1998 Dr. LaCroix 
did not examine the veteran's inguinal area.  

During a January 1999 VA examination, the veteran complained 
that he had pain more often than previously.  He denied any 
recurrence of the hernia.  A questionably visible scar was 
found at the surgical site.  It was a very faint line that 
was 10 centimeters long.  It was nontender.  There was no 
recurrence of the direct inguinal hernia on either side with 
Valsalva's in sitting up, elevation of the head or standing.  
A genito-urinary (GU) examination revealed no indirect 
hernias.  There was left testicular tenderness and subjective 
numbness in the left side of the phallus.  There was 
anesthesia in the medial aspect of the left thigh.  The 
diagnoses were status post left direct inguinal herniorrhaphy 
with ilioinguinal neuropathy and no recurrence of the left 
direct inguinal hernia at the present time.  The examiner 
stated that the scar was extremely faint and that there was 
no recurrent left direct hernia at the previous herniorrhaphy 
site.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The diagnostic code governing hernia states that a large, 
postoperative, recurrent hernia not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable warrants a 60 percent evaluation.  
Small, postoperative recurrent, or unoperated irremediable, 
not well supported by truss, or not readily reducible 
warrants a 30 percent evaluation.  Postoperative recurrent, 
readily reducible and well supported by truss or belt 
warrants a 10 percent evaluation.  Not operated, but 
remediable, small, reducible, or without true hernia 
protrusion warrant noncompensable evaluations.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (1999).

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
rating is warranted for superficial, poorly nourished scars 
with repeated ulceration, while under Diagnostic Code 7804 a 
10 percent rating is warranted for superficial scars that are 
tender and painful on objective demonstration.  Diagnostic 
Code 7805 provides for the rating of other scars based on 
limitation of function of the body part affected by the scar.

The January 1999 VA examination report states that the 
veteran did not complain of a recurrence of his left inguinal 
hernia and that there was no medical evidence of one.  It 
also added that the veteran's scar was nontender and only 
questionably visible.  The most recent private medical 
records are also negative for recurrence of the hernia or for 
evidence of tenderness or ulceration of the veteran's 
herniorrhaphy scar.  The undersigned has considered the 1998 
diagnoses by Dr. LaCroix but does not find them persuasive, 
as Dr. LaCroix did not examine the veteran's left inguinal 
area.  

In this case, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's postoperative residuals of a left inguinal 
hernia.  The Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is any doubt as to any 
material issue.  38 U.S.C.A. § 5107. 




ORDER

Entitlement to a compensable disability rating for residuals 
of a left inguinal hernia repair is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

